Exhibit 10.3

 

VOTING AND SUPPORT AGREEMENT

 

This VOTING AND SUPPORT AGREEMENT (this “Agreement”) is entered into as of June
25, 2018, by and among JFL-NRC-SES Partners, LLC, a Delaware limited liability
company (the “Seller”), Hennessy Capital Partners III LLC, a Delaware limited
liability company (“Hennessy Capital Partners III”), and the stockholders of
Purchaser (as defined below) set forth on Schedule I hereto (such individuals
together with Hennessy Capital Partners III, each a “Stockholder”, and
collectively, the “Stockholders”). The Seller and the Stockholders are sometimes
referred to herein as a “Party” and collectively as the “Parties”.

 

W I T N E S S E T H :

 

WHEREAS, as of the date hereof, each of the Stockholders “beneficially owns” (as
such term is defined in Rule 13d-3 promulgated under the Exchange Act) and is
entitled to dispose of (or to direct the disposition of) and to vote (or to
direct the voting of) the number of shares of common stock, par value $0.0001
per share (the “Common Stock”), of Hennessy Capital Acquisition Corp. III, a
Delaware corporation (“Purchaser”), set forth opposite such Stockholder’s name
on Schedule I hereto (such shares of Common Stock, together with any other
shares of Common Stock the voting power over which is acquired by Stockholder
during the period from the date hereof through the date on which this Agreement
terminates in accordance with Section 6.1 hereof (such period, the “Voting
Period”), including any and all Common Stock acquired by such Stockholder during
the Voting Period pursuant to the exercise, exchange or conversion of, or other
transaction involving, any and all warrants issued to such Stockholder in a
private placement that occurred prior to Purchaser’s initial public offering
(the “Warrants”) and all Sponsor Forfeited Shares, are collectively referred to
herein as the “Subject Shares”);

 

WHEREAS, the Seller and Purchaser propose to enter into a purchase agreement,
dated as of the date hereof (as the same may be amended from time to time, the
“Purchase Agreement”), pursuant to which, upon the terms and subject to the
conditions set forth therein, Purchaser agrees to acquire from Seller, and
Seller agrees to sell to Purchaser, all of the issued and outstanding membership
interests of NRC Group Holdings, LLC, a Delaware limited liability company (the
“Company”) (such transaction, together with the other transactions contemplated
by the Purchase Agreement, the “Transactions”); and

 

WHEREAS, as a condition to the willingness of the Seller to enter into the
Purchase Agreement, and as an inducement and in consideration therefor, the
Stockholders are executing this Agreement.

 

NOW, THEREFORE, in consideration of the foregoing and the mutual premises,
representations, warranties, covenants and agreements contained herein, the
Parties, intending to be legally bound, hereby agree as follows:

 

ARTICLE I

DEFINITIONS

 

Section 1.01 Capitalized Terms. For purposes of this Agreement, capitalized
terms used and not defined herein shall have the respective meanings ascribed to
them in the Purchase Agreement.

 







 

ARTICLE II

VOTING AGREEMENT

 

Section 2.1 Agreement to Vote the Subject Shares. Each Stockholder hereby
unconditionally and irrevocably agrees that, during the Voting Period, at any
duly called meeting of the stockholders of Purchaser (or any adjournment or
postponement thereof), and in any action by written consent of the stockholders
of Purchaser requested by Purchaser’s board of directors or undertaken as
contemplated by the Transactions, such Stockholder shall, if a meeting is held,
appear at the meeting, in person or by proxy, or otherwise cause its Subject
Shares to be counted as present thereat for purposes of establishing a quorum,
and it shall vote or consent (or cause to be voted or consented), in person or
by proxy, all of its Subject Shares (a) in favor of the approval of the Purchase
Agreement and approval of the Transactions (and any actions required in
furtherance thereof), (b) against any action, proposal, transaction or agreement
that would result in a breach in any respect of any representation, warranty,
covenant, obligation or agreement of Purchaser contained in the Purchase
Agreement, (c) in favor of the proposals set forth in Purchaser’s proxy
statement (including in favor of the election of the Seller’s designees to the
board of directors of Purchaser set forth on Schedule II hereto and in favor of
each proposal to amend the Purchaser’s Amended and Restated Certificate of
Incorporation consistent with Exhibit B to the Purchase Agreement), to be filed
by Purchaser with the SEC relating to the Offer and the Transactions (including
any proxy supplement thereto, the “Proxy Statement”), (d) for any proposal to
adjourn or postpone the Special Meeting to a later date if there are not
sufficient votes for approval of the Purchase Agreement and the other proposals
related thereto as set forth in the Proxy Statement on the date on which such
meeting is held and (e) except as set forth in the Proxy Statement, against the
following actions or proposals: (i) any Purchaser Acquisition Transaction or any
proposal in opposition to approval of the Purchase Agreement or in competition
with or materially inconsistent with the Purchase Agreement; and (ii) (A)  any
change in the present capitalization of Purchaser or any amendment of the
certificate of incorporation or bylaws of Purchaser, except to the extent
expressly contemplated by the Purchase Agreement, (B) any liquidation,
dissolution or other change in Purchaser’s corporate structure or business, (C)
any action, proposal, transaction or agreement that would result in a breach in
any material respect of any covenant, representation or warranty or other
obligation or agreement of a Stockholder under this Agreement, or (D) any other
action or proposal involving Purchaser or any of its subsidiaries that is
intended, or would reasonably be expected, to prevent, impede, interfere with,
delay, postpone or adversely affect the Transactions or would reasonably be
expected to result in any of Purchaser’s closing conditions or obligations under
the Purchase Agreement not being satisfied. Each of the Stockholders agrees not
to, and shall cause its Affiliates not to, enter into any agreement, commitment
or arrangement with any Person, the effect of which would be inconsistent with
or violative of the provisions and agreements contained in this Article II.

 

Section 2.2 No Obligation as Director or Officer. Nothing in this Agreement
shall be construed to impose any obligation or limitation on votes or actions
taken by any director, officer, employee, agent or other representative
(collectively, “Representatives”) of any Stockholder or by any Stockholder that
is a natural person, in each case, in his or her capacity as a director or
officer of Purchaser.

 



 2 



 

ARTICLE III

COVENANTS

 

Section 3.1 Generally.

 

(a) Each of the Stockholders agrees that during the Voting Period it shall not,
and shall cause its Affiliates not to, without the Seller’s prior written
consent (except to a permitted transferee as set forth in Section 7(c) in that
certain letter agreement, dated June 22, 2017, between Purchaser and such
Stockholder (the “Insider Letter”) who agrees in writing to be bound by the
terms of this Agreement): (i) offer for sale, sell (including short sales),
transfer, tender, pledge, encumber, assign or otherwise dispose of (including by
gift) (collectively, a “Transfer”), or enter into any contract, option,
derivative, hedging or other agreement or arrangement or understanding
(including any profit-sharing arrangement) with respect to, or consent to, a
Transfer of, any or all of the Subject Shares; (ii) grant any proxies or powers
of attorney with respect to any or all of the Subject Shares; (iii) permit to
exist any lien of any nature whatsoever with respect to any or all of the
Subject Shares; or (iv) take any action that would have the effect of
preventing, impeding, interfering with or adversely affecting such Stockholder’s
ability to perform its obligations under this Agreement.

 

(b) In the event of a stock dividend or distribution, or any change in the
Common Stock or Warrants by reason of any stock dividend or distribution,
split-up, recapitalization, combination, conversion, exchange of shares or the
like, the term “Subject Shares” shall be deemed to refer to and include the
Subject Shares as well as all such stock dividends and distributions and any
securities into which or for which any or all of the Subject Shares or Warrants
may be changed or exchanged or which are received in such transaction. Each of
the Stockholders agrees, while this Agreement is in effect, to notify the Seller
promptly in writing (including by e-mail) of the number of any additional shares
of Common Stock acquired by such Stockholder, if any, after the date hereof.

 

(c) Each of the Stockholders agrees, while this Agreement is in effect, not to
take or agree or commit to take any action that would make any representation
and warranty of such Stockholder contained in this Agreement inaccurate in any
material respect. Each of the Stockholders further agrees that it shall use its
reasonable best efforts to cooperate with the Seller to effect the transactions
contemplated hereby and the Transactions.

 



 3 



 

Section 3.2 Standstill Obligations of the Stockholders. Each of the Stockholders
covenants and agrees with the Seller that, during the Voting Period:

 

(a) None of the Stockholders shall, nor shall any Stockholder act in concert
with any person to make, or in any manner participate in, directly or
indirectly, a “solicitation” of “proxies” or consents (as such terms are used in
the proxy solicitation rules of the SEC) or powers of attorney or similar rights
to vote, or seek to advise or influence any person with respect to the voting
of, any shares of Common Stock in connection with any vote or other action with
respect to a business combination transaction, other than to recommend that
stockholders of Purchaser vote in favor of approval of the Purchase Agreement
and in favor of approval of the other proposals set forth in the Proxy Statement
(including the election of the directors set forth on Schedule II hereto) (and
any actions required in furtherance thereof and otherwise as expressly provided
by Article II of this Agreement).

 

(b) None of the Stockholders shall, nor shall any Stockholder act in concert
with any person to, deposit any of the Subject Shares in a voting trust or
subject any of the Subject Shares to any arrangement or agreement with any
person with respect to the voting of the Subject Shares, except as provided by
Article II of this Agreement.

 

Section 3.3 Stop Transfers. Each of the Stockholders agrees with, and covenants
to, the Seller that such Stockholder shall not request that Purchaser register
the transfer (book-entry or otherwise) of any certificate or uncertificated
interest representing any Subject Shares during the term of this Agreement
without the prior written consent of the Seller other than pursuant to a
transfer permitted by Section 3.1(a) of this Agreement.

 

Section 3.4 Consent to Disclosure. Each Stockholder hereby consents to the
publication and disclosure in the Proxy Statement (and, as and to the extent
otherwise required by Federal Securities Laws or the SEC or any other securities
authorities, any other documents or communications provided by Purchaser or
Seller to any Governmental Authority or to securityholders of Purchaser) of such
Stockholder’s identity and beneficial ownership of Subject Shares and the nature
of such Stockholder’s commitments, arrangements and understandings under and
relating to this Agreement and, if deemed appropriate by Purchaser or Seller, a
copy of this Agreement. Each Stockholder will promptly provide any information
reasonably requested by Purchaser or Seller for any regulatory application or
filing made or approval sought in connection with the Transactions (including
filings with the SEC).

 

Section 3.5 Notices of Certain Events. Each Party shall notify the other Parties
hereto of any development occurring after the date hereof that causes, or that
would reasonably be expected to cause, any breach in any material respect of any
of the representations and warranties of such Party set forth in this Agreement.

 

ARTICLE IV

REPRESENTATIONS AND WARRANTIES OF STOCKHOLDERS

 

Each of the Stockholders hereby represents and warrants, severally but not
jointly, to the Seller as follows:

 

Section 4.1 Binding Agreement. Such Stockholder (a) if a natural person, is of
legal age to execute this Agreement and is legally competent to do so, and
(b) if not a natural person, (i) is a corporation, limited liability company or
partnership duly organized and validly existing under the laws of the
jurisdiction of its organization and (ii) has all necessary power and authority
to execute and deliver this Agreement and to consummate the transactions
contemplated hereby. The execution and delivery of this Agreement and the
consummation of the transactions contemplated hereby by such Stockholder has
been duly authorized by all necessary corporate, limited liability or
partnership action on the part of such Stockholder, as applicable. This
Agreement, assuming due authorization, execution and delivery hereof by the
Seller, constitutes a legal, valid and binding obligation of such Stockholder,
enforceable against such Stockholder in accordance with its terms (except as
such enforceability may be limited by bankruptcy, insolvency, fraudulent
transfer, reorganization, moratorium and other similar laws of general
applicability relating to or affecting creditor’s rights, and to general
equitable principles).

 



 4 



 

Section 4.2 Ownership of Shares. Schedule I hereto sets forth opposite such
Stockholder’s name the number of all of the shares of Common Stock and the
number of all of the Warrants over which such Stockholder has beneficial
ownership as of the date hereof. As of the date hereof, such Stockholder is the
lawful owner of the shares of Common Stock and Warrants denoted as being owned
by such Stockholder on Schedule I and has the sole power to vote or cause to be
voted such shares of Common Stock and, assuming the exercise of the Warrants,
the shares of Common Stock underlying such Warrants. Such Stockholder has good
and valid title to the Common Stock and Warrants denoted as being owned by such
Stockholder on Schedule I, free and clear of any and all pledges, mortgages,
encumbrances, charges, proxies, voting agreements, Liens, adverse claims,
options, security interests and demands of any nature or kind whatsoever, other
than those created by this Agreement, those imposed by the Insider Letter and
those imposed by applicable law, including federal and state securities laws.
There are no claims for finder’s fees or brokerage commission or other like
payments in connection with this Agreement or the transactions contemplated
hereby payable by such Stockholder pursuant to arrangements made by such
Stockholder. Except for the shares of Common Stock and Warrants denoted on
Schedule I, as of the date of this Agreement, such Stockholder is not a
beneficial owner or record holder of any (i) equity securities of Purchaser,
(ii) securities of Purchaser having the right to vote on any matters on which
the holders of equity securities of Purchaser may vote or which are convertible
into or exchangeable for, at any time, equity securities of Purchaser, or (iii)
options or other rights to acquire from Purchaser any equity securities or
securities convertible into or exchangeable for equity securities of Purchaser.

 

Section 4.3 No Conflicts.

 

(a) No filing with, or notification to, any Governmental Authority, and no
consent, approval, authorization or permit of any other person is necessary for
the execution of this Agreement by such Stockholder and the consummation by such
Stockholder of the transactions contemplated hereby. If such Stockholder is a
natural person, no consent of such Stockholder’s spouse is necessary under any
“community property” or other laws in order for such Stockholder to enter into
and perform its obligations under this Agreement.

 

(b) None of the execution and delivery of this Agreement by such Stockholder,
the consummation by such Stockholder of the transactions contemplated hereby or
compliance by such Stockholder with any of the provisions hereof shall
(i) conflict with or result in any breach of the organizational documents of
such Stockholder, as applicable, (ii) result in, or give rise to, a violation or
breach of or a default under any of the terms of any material contract,
understanding, agreement or other instrument or obligation to which such
Stockholder is a party or by which such Stockholder or any of such Stockholder’s
Subject Shares or assets may be bound, or (iii) violate any applicable order,
writ, injunction, decree, law, statute, rule or regulation of any Governmental
Authority, except for any of the foregoing in clauses (i) through (iii) as would
not reasonably be expected to impair such Stockholder’s ability to perform its
obligations under this Agreement in any material respect.

 



 5 



 

Section 4.4 Reliance by the Seller. Such Stockholder understands and
acknowledges that the Seller is entering into the Purchase Agreement in reliance
upon the execution and delivery of this Agreement by the Stockholders.

 

Section 4.5 No Inconsistent Agreements. Such Stockholder hereby covenants and
agrees that, except for this Agreement, such Stockholder (a) has not entered
into, nor will enter into at any time while this Agreement remains in effect,
any voting agreement or voting trust with respect to such Stockholder’s Subject
Shares inconsistent with such Stockholder’s obligations pursuant to this
Agreement, (b) has not granted, nor will grant at any time while this Agreement
remains in effect, a proxy, a consent or power of attorney with respect to such
Stockholder’s Subject Shares and (c) has not entered into any agreement or
knowingly taken any action (nor will enter into any agreement or knowingly take
any action) that would make any representation or warranty of such Stockholder
contained herein untrue or incorrect in any material respect or have the effect
of preventing such Stockholder from performing any of its material obligations
under this Agreement.

 

Section 4.6 Stockholder Has Adequate Information. Such Stockholder is a
sophisticated stockholder and has adequate information concerning the business
and financial condition of Purchaser and the Company to make an informed
decision regarding the transactions contemplated by the Purchase Agreement and
has independently and without reliance upon Purchaser or the Seller and based on
such information as such Stockholder has deemed appropriate, made its own
analysis and decision to enter into this Agreement. Such Stockholder
acknowledges that the Seller has not made and does not make any representation
or warranty, whether express or implied, of any kind or character except as
expressly set forth in this Agreement. Such Stockholder acknowledges that the
agreements contained herein with respect to the Subject Shares held by such
Stockholder are irrevocable.

 

ARTICLE V

REPRESENTATIONS AND WARRANTIES OF THE SELLER

 

The Seller hereby represents and warrants to the Stockholders as follows:

 

Section 5.1 Binding Agreement. The Seller is a limited liability company, duly
organized and validly existing under the laws of the State of Delaware. The
Seller has all necessary power and authority to execute and deliver this
Agreement and to consummate the transactions contemplated hereby. The execution
and delivery of this Agreement and the consummation of the transactions
contemplated hereby by the Seller have been duly authorized by all necessary
actions on the part of the Seller. This Agreement, assuming due authorization,
execution and delivery hereof by the Stockholders, constitutes a legal, valid
and binding obligation of the Seller enforceable against the Seller in
accordance with its terms (except as such enforceability may be limited by
bankruptcy, insolvency, fraudulent transfer, reorganization, moratorium and
other similar laws of general applicability relating to or affecting creditor’s
rights, and to general equitable principles).

 



 6 



 

Section 5.2 No Conflicts.

 

(a) No filing with, or notification to, any Governmental Authority, and no
consent, approval, authorization or permit of any other person is necessary for
the execution of this Agreement by the Seller and the consummation by the Seller
of the transactions contemplated hereby.

 

(b) None of the execution and delivery of this Agreement by the Seller, the
consummation by the Seller of the transactions contemplated hereby or compliance
by the Seller with any of the provisions hereof shall (i) conflict with or
result in any breach of the organizational documents of the Seller, (ii) result
in, or give rise to, a violation or breach of or a default under any of the
terms of any material contract, understanding, agreement or other instrument or
obligation to which the Seller is a party or by which the Seller or any of its
assets may be bound, or (iii) violate any applicable order, writ, injunction,
decree, law, statute, rule or regulation of any Governmental Authority, except
for any of the foregoing as would not reasonably be expected to impair the
Seller’s ability to perform its obligations under this Agreement in any material
respect.

 

ARTICLE VI

TERMINATION

 

Section 6.1 Termination. This Agreement shall automatically terminate, without
any further action by the Parties, and none of the Seller or the Stockholders
shall have any rights or obligations hereunder, and this Agreement shall become
null and void and have no effect upon the earliest to occur of: (a) as to each
Stockholder, the mutual written consent of the Seller and such Stockholder,
(b) the Closing Date (following the performance of the obligations of the
Parties required to be performed on the Closing Date) and (c) the date of
termination of the Purchase Agreement in accordance with its terms. The
termination of this Agreement shall not prevent any Party hereunder from seeking
any remedies (at law or in equity) against another Party or relieve such Party
from liability for such Party’s breach of any terms of this Agreement.
Notwithstanding anything to the contrary herein, the provisions of Article VI
shall survive the termination of this Agreement.

 

ARTICLE VII

MISCELLANEOUS

 

Section 7.1 Further Assurances. From time to time, at the other Party’s request
and without further consideration, each Party shall execute and deliver such
additional documents and take all such further action as may be reasonably
necessary or desirable to consummate the transactions contemplated by this
Agreement.

 

Section 7.2 Fees and Expenses. Each of the Parties shall be responsible for its
own fees and expenses (including, without limitation, the fees and expenses of
investment bankers, accountants and counsel) in connection with the entering
into of this Agreement and the consummation of the transactions contemplated
hereby.

 



 7 



 

Section 7.3 No Ownership Interest. Nothing contained in this Agreement shall be
deemed to vest in the Seller any direct or indirect ownership or incidence of
ownership of or with respect to any Subject Shares.

 

Section 7.4 Amendments, Waivers, etc. This Agreement may not be amended,
changed, supplemented, waived or otherwise modified, except upon the execution
and delivery of a written agreement executed by each of the Parties. The failure
of any Party to exercise any right, power or remedy provided under this
Agreement or otherwise available in respect hereof at law or in equity, or to
insist upon compliance by any other Party with its obligations hereunder, and
any custom or practice of the Parties at variance with the terms hereof shall
not constitute a waiver by such Party of its right to exercise any such or other
right, power or remedy or to demand such compliance.

 

Section 7.5 Notices. All notices or other communications, including service of
process, required or permitted hereunder shall be in writing and shall be deemed
given or delivered and received on the earliest of (a) the day when delivered,
if delivered personally, (b) one Business Day after deposit with a
nationally-recognized courier or overnight service such as Federal Express (or
upon any earlier receipt confirmed in writing by such service), (c) five
Business Days after mailing via U.S. certified mail, return receipt requested,
or (d) the date, with no mail undeliverable or other rejection notice, if sent
by email, in each case addressed as follows:

 

  (a) If to the Seller:

 

JFL-NRC-SES Partners, LLC

c/o J.F. Lehman & Company

110 East 59th Street, 27th Floor

New York, New York 10022

Attention: C. Alexander Harman, Glenn M. Shor and David L. Rattner

Email: cah@jflpartners.com, gms@jflpartners.com, and dlr@jflpartners.com

 

with a copy (which shall not constitute notice) to:

 

Jones Day

2727 North Harwood Street

Dallas, Texas 75201

Attention: Alain Dermarkar and Giles Elliott

Email: adermarkar@jonesday.com and gpelliott@jonesday.com

 

  (b) If to any of the Stockholders:

 

c/o Hennessy Capital Partners III LLC

3485 N. Pines Way, Suite 10
Wilson, Wyoming 83104

Attention: Daniel J. Hennessy, Kevin Charlton and Nicholas Petruska

Email: dhennessy@hennessycapllc.com, kcharlton@hennessycapllc.com and
npetruska@hennessycapllc.com

 



 8 



 

with copies (which shall not constitute notice) to:

 

Sidley Austin LLP

One South Dearborn

Chicago, Illinois 60603

Attention: Jeffrey N. Smith and Dirk W. Andringa

Facsimile: (312) 853-7036

Email: jnsmith@sidley.com and dandringa@sidley.com

 

and to:

 

Ellenoff Grossman & Schole LLP

1345 Avenue of the Americas

New York, New York 10105

Attention: Stuart Neuhauser and Joshua N. Englard

Facsimile: (212) 370-7889

Email: sneuhauser@egsllp.com and jenglard@egsllp.com

   

Section 7.6 Headings. The headings contained in this Agreement are for reference
purposes only and shall not affect in any way the meaning or interpretation of
this Agreement.

 

Section 7.7 Severability. If any term or other provision of this Agreement is
invalid, illegal or incapable of being enforced by any rule of law or public
policy, all other conditions and provisions of this Agreement shall nevertheless
remain in full force and effect so long as the economic or legal substance of
the transactions contemplated hereby is not affected in any manner adverse to
any Party. Upon such determination that any term or other provision is invalid,
illegal or incapable of being enforced, the Parties shall negotiate in good
faith to modify this Agreement so as to effect the original intent of the
Parties as closely as possible in an acceptable manner to the end that the
transactions contemplated hereby are fulfilled to the fullest extent possible.

 

Section 7.8 Entire Agreement; Assignment. This Agreement (together with the
Purchase Agreement, to the extent referred to herein, and the schedules hereto)
constitutes the entire agreement among the Parties with respect to the subject
matter hereof and supersedes all prior agreements and undertakings, both written
and oral, among the Parties, or any of them, with respect to the subject matter
hereof. Except for transfers permitted by Section 3.1, this Agreement shall not
be assigned by operation of law or otherwise without the prior written consent
of the other Party.

 

Section 7.9 Certificates. Promptly following the date of this Agreement, each
Stockholder shall advise Purchaser’s transfer agent in writing that such
Stockholder’s Subject Shares are subject to the restrictions set forth herein
and, in connection therewith, provide Purchaser’s transfer agent in writing with
such information as is reasonable to ensure compliance with such restrictions.

 

Section 7.10 Parties in Interest. This Agreement shall be binding upon and inure
solely to the benefit of each Party, and nothing in this Agreement, express or
implied, is intended to or shall confer upon any other person any rights,
benefits or remedies of any nature whatsoever under or by reason of this
Agreement.

 



 9 



 

Section 7.11 Interpretation. The references herein to Sections, Articles and
Schedules, unless otherwise indicated, are references to Sections and Articles
of and Schedules to this Agreement. Words used herein, regardless of the number
and gender specifically used, shall be deemed and construed to include any other
number, singular or plural, and any other gender, masculine, feminine or neuter,
as the context requires. Any reference to a Law shall include any amendment
thereof or any successor thereto and any rules and regulations promulgated
thereunder. Any reference to any Contract is a reference to it as amended,
modified and supplemented from time to time. In this Agreement, except to the
extent that the context otherwise requires: (a) “days” means calendar days
unless otherwise indicated; (b) whenever the words “include,” “includes” or
“including” are used in this Agreement, they are deemed to be followed by the
words “without limitation”; (c) the words “hereof,” “herein” and “hereunder” and
words of similar import, when used in this Agreement, refer to this Agreement as
a whole and not to any particular provision of this Agreement; and (d)
references to a Person are also to its permitted successors and assigns. This
Agreement shall be construed without regard to any presumption or rule requiring
construction or interpretation against the Party drafting or causing any
instrument to be drafted.

 

Section 7.12 Governing Law. This Agreement shall be governed by, and construed
in accordance with, the internal Laws of the State of Delaware (without
reference to its choice of Law rules).

 

Section 7.13 Specific Performance; Jurisdiction. The Parties agree that
irreparable damage would occur in the event that any of the provisions of this
Agreement were not performed in accordance with their specific terms or were
otherwise breached. It is accordingly agreed that the Parties shall be entitled
to an injunction or injunctions to prevent breaches of this Agreement and to
enforce specifically the terms and provisions of this Agreement in the Court of
Chancery of the State of Delaware (or, if the Court of Chancery of the State of
Delaware lacks jurisdiction, then in the applicable Delaware state court) or, if
under applicable Law exclusive jurisdiction over such matter is vested in the
federal courts, any court of the United States located in the State of Delaware
(or any court in which appeal from such courts may be taken), this being in
addition to any other remedy to which such Party is entitled at law or in
equity. In addition, each of the Parties (a) consents to submit itself to the
personal jurisdiction of the Court of Chancery of the State of Delaware or any
court of the United States located in the State of Delaware (or any court in
which appeal from such courts may be taken) in the event any dispute arises out
of this Agreement or any of the transactions contemplated by this Agreement,
(b) agrees that it will not attempt to deny or defeat such personal jurisdiction
by motion or other request for leave from any such court, (c) agrees that it
will not bring any Action relating to this Agreement or any of the transactions
contemplated by this Agreement in any court other than the Court of Chancery of
the State of Delaware or, if under applicable law exclusive jurisdiction over
such matter is vested in the federal courts, any court of the United States
located in the State of Delaware (or any court in which appeal from such courts
may be taken) and (d) consents to service being made through the notice
procedures set forth in Section 7.5. Each of the Stockholders and the Seller
hereby agrees that service of any process, summons, notice or document by U.S.
registered mail to the respective addresses set forth in Section 7.5 shall be
effective service of process for any proceeding in connection with this
Agreement or the transactions contemplated hereby.

 



 10 



 

Section 7.14 Waiver of Jury Trial. EACH OF THE PARTIES HEREBY WAIVES TO THE
FULLEST EXTENT PERMITTED BY APPLICABLE LAW ANY RIGHT IT MAY HAVE TO A TRIAL BY
JURY WITH RESPECT TO ANY LITIGATION DIRECTLY OR INDIRECTLY ARISING OUT OF, UNDER
OR IN CONNECTION WITH THIS AGREEMENT OR THE TRANSACTIONS CONTEMPLATED HEREBY.
EACH OF THE PARTIES (A) CERTIFIES THAT NO REPRESENTATIVE, AGENT OR ATTORNEY OF
ANY OTHER PARTY HAS REPRESENTED, EXPRESSLY OR OTHERWISE, THAT SUCH OTHER PARTY
WOULD NOT, IN THE EVENT OF LITIGATION, SEEK TO ENFORCE THAT FOREGOING WAIVER AND
(B) ACKNOWLEDGES THAT IT AND THE OTHER PARTIES HAVE BEEN INDUCED TO ENTER INTO
THIS AGREEMENT BY, AMONG OTHER THINGS, THE MUTUAL WAIVERS AND CERTIFICATIONS IN
THIS SECTION 7.14.

 

Section 7.15 Execution in Counterparts. This Agreement may be executed in
counterparts, each of which shall be considered an original instrument, but all
of which shall be considered one and the same agreement, and shall become
binding when one or more counterparts have been signed by each of the Parties
and delivered to the other Party. A signed copy of this Agreement delivered by
facsimile, email or other means of electronic transmission shall be deemed to
have the same legal effect as delivery of an original signed copy of this
Agreement.

 

Section 7.16 No Partnership, Agency or Joint Venture. This Agreement is intended
to create a contractual relationship between the Stockholders, on the one hand,
and the Seller, on the other hand, and is not intended to create, and does not
create, any agency, partnership, joint venture or any like relationship between
or among the Parties. Without limiting the generality of the foregoing sentence,
each of the Stockholders (a) is entering into this Agreement solely on its own
behalf and shall not have any obligation to perform on behalf of any other
holder of Common Stock or any liability (regardless of the legal theory
advanced) for any breach of this Agreement by any other holder of Common Stock
and (b) by entering into this Agreement does not intend to form a “group” for
purposes of Rule 13d-5(b)(1) of the Exchange Act or any other similar provision
of applicable law. Each of the Stockholders has acted independently regarding
its decision to enter into this Agreement and regarding its investment in
Purchaser. 

 

[Remainder of Page Intentionally Left Blank]

 



 11 



 

IN WITNESS WHEREOF, the Seller and the Stockholders have caused this Agreement
to be duly executed as of the day and year first above written.

 

  JFL-NRC-SES Partners, LLC         By: /s/ David L. Rattner   Name: David L.
Rattner   Title: Secretary

 

[Signature Page to Voting and Support Agreement]

 







 

IN WITNESS WHEREOF, the Seller and the Stockholders have caused this Agreement
to be duly executed as of the day and year first above written.

 

 

HENNESSY CAPITAL PARTNERS III LLC,

  a Delaware limited liability company   By: Hennessy Capital LLC, its managing
member         By: /s/ Daniel J. Hennessy     Name: Daniel J. Hennessy    
Title:   Managing Member         THE BRADLEY J. BELL REVOCABLE TRUST         By:
/s/ Bradley Bell     Name: Bradley Bell     Title:   Trustee           /s/
Richard Burns     Richard Burns           /s/ Daniel R. DiMicco     Daniel R.
DiMicco           /s/ James O’Neil III     James O’Neil III           /s/
Nicholas Petruska     Nicholas Petruska           /s/ Kevin Charlton     Kevin
Charlton         BALLYBUNION, LLC         By: /s/ Peter Shea     Name: Peter
Shea     Title:   Member/Manager

 

[Signature Page to Voting and Support Agreement]

 







 

SCHEDULE I

 

Beneficial Ownership of Securities

 

Stockholder  Number of
Shares   Number of
Warrants  Hennessy Capital Partners III LLC   5,291,250    9,600,000  The
Bradley J. Bell Revocable Trust   75,000    —  Richard Burns   75,000    — 
Daniel R. DiMicco   75,000    —  James O’Neil III   75,000    —  Nicholas
Petruska   250,000    —  Kevin Charlton   500,000    —  Ballybunion, LLC 
 75,000    —  Total   6,416,250    9,600,000 

 







 

SCHEDULE II

 

Directors

 

C. Alexander Harman

Glenn M. Shor

James Baumgardner

 

 

 

 

